DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, drawn to a method of operating a library preparation device.
Group II, claim(s) 24-29, drawn to a method of configuring a sequencing process to be performed on a biological sample.
Group III, claim(s) 44, drawn to a method of analyzing results of a sequencing process.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I has the special technical feature of performing a nucleic acid library preparation protocol, not required by Groups II or III. Group II has the special technical feature of performing a sequencing process on a nucleic acid library, not required by Groups I or III. Group III has the special technical feature of analyzing nucleic acid sequences, not required by Groups I or II.
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of: 
a nucleic acid; 
receiving sample information; 
configuring a device to perform processing of biological material or performing an analysis of the biological material; 
transferring information from one module to another; 
storing information based on a configuration and/or outcome; and 
encoded identifiers; 
these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Jovanovich et al. (US 2013/0203634 A1) and in view of de la Torre-Bueno (US 2007/0122797 A1).
	As to common technical features #1 and #2, Jovanovich teaches at [0278] a library construction module. Jovanovich at [0005] teaches that the invention provides for an automated “Integrated Sample-to-Sequence” (ISS) system comprising: a first module configured to receive a sample comprising a target polynucleotide and modify said target polynucleotide; a second module fluidically connected to the first module configured to receive said modified polynucleotide and perform a sequencing reaction on said modified polynucleotide; and computer logic for controlling the first module and the second module.
As to common technical feature #3, Jovanovich teaches at [0361] that the user can start automated sample processing and sequencing through a user interface that interacts with the programmable control module. Optionally, the user can select a specific protocol or input
information regarding the samples through the interface. Additional input from the user is not required for the system to obtain sequence information from the input samples. Jovanovich teaches at [0278] that the integrated analysis of the sample can include one or more processing steps. The processing steps can include lysing cells, isolating and/or purifying nucleic acids, modifying nucleic acids (including fragmenting nucleic acids, cDNA synthesis, creating a nucleotide library, and amplifying the nucleotide library), and sequencing. In some embodiments, the processing steps also include transferring materials from one module or submodule to another module or submodule. Jovanovich teaches at [0275] some embodiments, after sequence data has been collected, the data can be automatically converted to a standard FASTA sequence format. The master control script can delegate data archival and processing to a custom "Numerical Analysis" engine that performs pattern recognition against known target sequences… The computer and software can also be used to combine or analyze multiple data sets,  such as from multiple samples or from different sample runs. Final result presentation can be delegated to a report generator that can runs
under automated script control.
As to common technical feature #4, Jovanovich teaches at [0278] that the transferring step can be from a sample processing module to a library construction module, from a library construction module to an amplification module, from an amplification module to a sequencing
module, or from a submodule of one of the above mentioned modules to a downstream submodule. These processing steps can be controlled and/or automated by a computer or by computer logic.
As to common technical feature #5, Jovanovich teaches at [0275] that in some embodiments, raw or partially processed data can be saved or transferred to another location for processing, analysis, reporting, or database storage or query. Jovanovich teaches at [0361] that in some embodiments, data, including raw data, converted data, or reports generated from such data, can be imported or exported.
As to common technical feature #6, de la Torre-Bueno teaches encoded identifiers (claim 1; 1. A method, comprising: obtaining a biological sample and obtaining a unique identifier which is unique across both space and time, and associating the unique identifier with the biological sample; carrying out at least one test on the biological sample; and storing results of said at least one test, along with the unique identifier, and along with information indicative of a time when the test was carried out and a place where the test was carried out).
It would have been obvious to combine the methods of Jovanovich and de la Torre-Bueno because the references are in the same field of technology, both disclosing methods for integrated analysis of biological samples. The motivation would have been to employ a system that can receive as input an unpurified sample and perform automated sample preparation and analysis to generate laboratory-quality data, as taught by Jovanovich [0003] while reducing errors in misidentification, incorrect processing, and recordkeeping and reporting, as taught by de la Torre-Bueno (abstract)


Required Response
In order to be complete, a reply to the requirements herein must include:
1)    Election of one group among Groups I-III, as described above, even though the requirement may be traversed (37 CFR 1.143).

Conclusion
	No telephone call was made due to the complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631      
                                                                                                                                                                                                  /Lori A. Clow/Primary Examiner, Art Unit 1631